Opinion issued July 7, 2015




                                    In The

                              Court of Appeals
                                   For The

                         First District of Texas
                          ————————————
                              NO. 01-14-00989-CV
                          ———————————
              IN RE SHAYNA (DEBOISE) HERRING, Relator



         Original Proceeding on Petition for Writ of Habeas Corpus


                         MEMORANDUM OPINION

      On December 12, 2014, the relator, Shayna (Deboise) Herring, filed a

redacted petition for a writ of habeas corpus arising from a contempt proceeding

where the trial court’s December 11, 2014 commitment order sentenced her to 180

days in jail to be served on weekends beginning Friday, December 12, 2014, at
6:00 p.m.1 Herring’s habeas petition sought to vacate or revise the trial court’s

December 11, 2014 commitment order, or to suspend it and order her discharged

from custody pending resolution of her petition by this Court. On December 12,

2014, we ordered Herring discharged from custody upon her filing a $500.00 bond

pending further consideration of her petition, and requested a response from the

real party in interest, Caston Lee Deboise, Herring’s ex-husband. We received the

real party in interest’s response and further received Herring’s reply.

      On February 25, 2015, Herring filed a motion to abate her habeas petition to

allow the new presiding judge to reconsider the challenged order holding Herring

in contempt, signed on December 11, 2014, by the previous presiding judge. See

TEX. R. APP. P. 7.2(a). On March 3, 2015, this Court granted Herring’s motion to

abate. On June 2, 2015, the trial clerk filed a supplemental clerk’s record in this

Court containing the trial court’s revised order, signed on May 4, 2015, which

vacated the challenged order of contempt.

      Because it appeared that this Court may no longer have jurisdiction after the

trial court vacated the challenged order, since Herring had received the relief she

requested in her habeas petition, this Court issued an order and notice of intent to


1
      The underlying case is In the Interest of J.P.D., A Child, Cause No. 2010-45732,
      in the 247th Judicial District Court of Harris County, Texas, the Honorable John
      Schmude, currently presiding.

                                          2
dismiss on June 11, 2015, reinstating the case and ordering Herring to file a written

response within ten days showing how this Court has jurisdiction or else this

petition might be dismissed. No timely response was filed.

      Thus, because Herring has received the relief requested in her habeas

petition, we dismiss the petition as moot. See In re Jackson, No. 01-12-00020-CV,

2012 WL 405707, at *1 (Tex. App.—Houston [1st Dist.] Feb. 9, 2012, orig.

proceeding) (mem. op.) (dismissing mandamus petition as moot after relator

received relief requested) (citing In re Duncan, 62 S.W.3d 333, 334 (Tex. App.—

Houston [1st Dist.] 2001, orig. proceeding) (per curiam) (dismissing mandamus

petition seeking to vacate arrest warrant as moot after trial court issued another

order withdrawing prior arrest warrant)).

                                 CONCLUSION

      Accordingly, we dismiss Herring’s petition for a writ of habeas corpus as

moot. See TEX. R. APP. P. 52.8(a). We dismiss any pending motions as moot.

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Massengale.




                                            3